ORDER
PER CURIAM.
Eddie Walker (Movant) appeals the denial of his Rule 24.035 motion without a hearing after he pleaded guilty to sale of a controlled substance (cocaine) in violation of Section 195.211, RSMo 1994. We have reviewed the briefs of the parties and the *821record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).